Case: 19-1769   Document: 57     Page: 1   Filed: 07/15/2020




   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                ROBERT M. SELLERS,
                  Claimant-Appellee

                            v.

  ROBERT L. WILKIE, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellant
              ______________________

                       2019-1769
                 ______________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in No. 16-2993, Judge Mary J. Schoelen,
 Judge Michael P. Allen, Senior Judge Robert N. Davis.
                 ______________________

                 Decided: July 15, 2020
                 ______________________

     KENNETH M. CARPENTER, Law Offices of Carpenter
 Chartered, Topeka, KS, argued for claimant-appellee. Also
 represented by JOHN F. CAMERON, Montgomery, AL.

     DAVID PEHLKE, Commercial Litigation Branch, Civil
 Division, United States Department of Justice, Washing-
 ton, DC, argued for respondent-appellant. Also repre-
 sented by ETHAN P. DAVIS, MARTIN F. HOCKEY, JR., ROBERT
 EDWARD KIRSCHMAN, JR.; BRIAN D. GRIFFIN, JONATHAN
 KRISCH, Office of General Counsel, United States Depart-
 ment of Veterans Affairs, Washington, DC.
Case: 19-1769     Document: 57     Page: 2    Filed: 07/15/2020




 2                                           SELLERS   v. WILKIE




     BENJAMIN C. BLOCK, Covington & Burling LLP, Wash-
 ington, DC, for amici curiae National Organization of Vet-
 erans' Advocates, Inc., National Veterans Legal Services
 Program. Also represented by ISAAC CHAIM BELFER, FRANK
 CRAIG BROOMELL, JR., JEFFREY HUBERMAN. Amicus curiae
 National Veterans Legal Services Program also repre-
 sented by JOHN D. NILES, BARTON F. STICHMAN, National
 Veterans Legal Services Program, Washington, DC.
                  ______________________

     Before DYK, CLEVENGER, and HUGHES, Circuit Judges.
 CLEVENGER, Circuit Judge.
     Robert M. Sellers served honorably in the U.S. Navy
 from April 1964 until February 1968, and in the U.S. Army
 from January 1981 to February 1996. Mr. Sellers currently
 suffers from major depressive disorder (“MDD”). As a prac-
 tical matter, this case involves Mr. Sellers’ attempt to es-
 tablish an earlier effective date than the one currently
 assigned to him for the compensation he receives due to his
 current MDD condition.
      Mr. Sellers has an effective date of September 18, 2009.
 He seeks an effective date of March 11, 1996, the date he
 filed a formal claim 1 seeking compensation for specifically
 identified injuries to his leg, knee, back, finger, and ears.
 In a space on his formal application labeled “Remarks,” Mr.
 Sellers wrote “Request for s/c [service connection] for disa-
 bilities occurring during active duty service.” J.A. 140. Mr.
 Sellers contends that the law in effect in 1996 requires his



      1   In VA parlance, a formal claim is one made on a
 particular form specified by the Secretary. As early as
 1962, VA regulations referred to “Original claim” as “an in-
 itial formal application on a form prescribed by the Admin-
 istrator. 38 C.F.R. 3.160(b) (1962).
Case: 19-1769      Document: 57   Page: 3    Filed: 07/15/2020




 SELLERS   v. WILKIE                                       3



 remarks to be understood as a formal claim for compensa-
 tion for his MDD, even though his claim in no way refers to
 MDD, and thus affords him the earlier effective date of his
 1996 formal claim. The United States Court of Appeals for
 Veterans Claims (“Veterans Court”) agreed that Mr.
 Sellers’ claim based on MDD could suffice in the absence of
 any reference to that condition. Sellers v. Wilkie, 30 Vet.
 App. 157 (2018). The Secretary of Veterans Affairs chal-
 lenges the Veterans Court’s decision, arguing that a legally
 sufficient formal claim must identify, at least at a high
 level of generality, the current condition upon which the
 veteran’s claim for benefits is based. 2 For the reasons set
 forth below, we agree with the Secretary. Accordingly, Mr.
 Sellers is not entitled to the earlier effective date he re-
 quests.
                              I
     On September 18, 2009, Mr. Sellers filed an informal
 claim 3 with the Department of Veterans Affairs (“VA”)


    2     Whether a formal claim must refer at least gener-
 ally to the condition on which a veteran’s claim for compen-
 sation is based is no longer questionable. Since March 24,
 2015, the VA’s regulations require that a formal claim
 must provide “a description of any symptom(s) or medical
 condition(s) on which the benefit is based. . . .” 38 C.F.R.
 3.160(a)(4).
     3    Since as early as 1961, VA regulations allowed for
 informal claims, with an informal claim defined as “[a]ny
 communication or action, indicating an intent to apply for
 one or more benefits under the laws administered by the
 Veterans Administration, from a claimant. . . .” 38 C.F.R.
 3.155(a) (1961). The 1961 regulation specified that an in-
 formal claim “must identify the benefit sought.” Id. If no
 formal claim was of record, an application form for a formal
 claim was sent to the informal claimant for execution, and
 if an executed form was received by the Administrator
Case: 19-1769     Document: 57     Page: 4    Filed: 07/15/2020




 4                                           SELLERS   v. WILKIE



 seeking compensation for a service-connected psychiatric
 disability, claimed as Post Traumatic Stress Disorder
 (“PTSD”). A VA regional office (RO) denied his claim in
 March 2011. But on May 13, 2011, following an examina-
 tion for mental disorders at the VA medical center in Mont-
 gomery, Alabama, Mr. Sellers was diagnosed with “major
 depressive disorder, recurrent, moderate,” and given a
 Global Assessment of Functioning (GAF) score of 50. 4
     After a number of additional medical examinations,
 and an appeal to the Board of Veterans Affairs (“BVA”), Mr.
 Sellers was granted service connection for MDD rated at



 within 1 year from the date it was sent to the claimant, it
 was considered filed as of the date of receipt of the informal
 claim. Id. The purpose of informal claims was to assist in
 filing formal claims and to serve a placeholder role for an
 earlier effective date. Effective March 24, 2015, the VA
 abolished the concept of informal claim, and by regulation
 created an “intent to file” process. If a veteran demon-
 strates an intent to file by one of three methods delineated
 in the new regulations, see 38 C.F.R 3.155(b), the date any
 of the three methods is performed serves as the effective
 date for any formal application filed within one year from
 the date of the “intent to file” submission. In contrast to
 previous informal claims, an intent to file a claim does not
 require the claimant to “identify the benefit sought,” see 79
 Fed. Reg. at 57,665, but does require an identification of
 the general benefit sought (such as compensation versus
 pension). See 38 C.F.R. 3.155(b)(2) (2015); Veterans Justice
 Group, LLC v. Sec’y of Veterans Affairs, 818 F.3d 1336,
 1342-43 (Fed. Cir. 2016).
      4   At this time, and later, Mr. Sellers was granted
 compensation for other service-connected injuries and dis-
 abilities. Since only his claim for an earlier effective date
 for his MDD is at stake in this case, we note but do not refer
 further to his other bases for compensation.
Case: 19-1769      Document: 57    Page: 5    Filed: 07/15/2020




 SELLERS   v. WILKIE                                         5



 70%, with an effective date of September 18, 2009, the date
 he filed his informal claim for service-connected psychiatric
 disability. The BVA decision stated:
     The record shows that the VA received on Septem-
     ber 18, 2009, an informal claim for service connec-
     tion for psychiatric disability, claimed as PTSD. . .
     It is noted that, when a claimant makes a claim, he
     is seeking service connection for symptoms regard-
     less of how those symptoms are diagnosed or la-
     beled. Clemons v. Shinseki, 23 Vet. App. 1 (2009).
 J.A. 37. The BVA further noted that the effective date of
 any claim is the date of receipt of the claim or the date en-
 titlement arose, whichever is later, citing 38 C.F.R. 3.400.
 As September 18, 2009 is the later, it was deemed the ef-
 fective date. The BVA observed “that [the] VA received no
 claim (informal or otherwise) for service connection for any
 psychiatric disability prior to September 19, 2009.” J.A. 38.
 With regard to Mr. Sellers’ formal claim filed on March 11,
 1996, the BVA noted that it “did not include any claim for
 psychiatric disorder or problems that could be reasonably
 construed as a claim for service connection for psychiatric
 disability.” J.A. 38.
     Mr. Sellers appealed the BVA’s denial of an earlier ef-
 fective date for his MDD to the Veterans Court. In his brief
 to the Veterans Court, Mr. Sellers faulted the BVA for
 reading his 1996 formal claim as excluding any claim for
 psychiatric disability. In addition to the several specific
 bodily injuries named in his formal application, for which
 he sought compensation, his formal claim also stated in
 block 40 5 (entitled “Remarks”): “Request s/c [service



     5   In VA Form 21-526, block 40 states: “REMARKS
 (Identify your statements by their applicable item number.
 If additional space is required, attach separate sheet and
 identify your remarks by their item number.” J.A. 140.
Case: 19-1769     Document: 57      Page: 6    Filed: 07/15/2020




 6                                            SELLERS   v. WILKIE



 connection] for disabilities occurring during active duty
 service.” Mr. Sellers argued to the Veterans Court that this
 language in the veteran’s pro se filing should be sympa-
 thetically read to require the VA to “grant all possible ben-
 efits.” Mr. Sellers argued that this result is mandated the
 more so because at the time the VA ruled on the formal
 application for benefits, it had “obtained his service medi-
 cal records and was aware of his in-service medical treat-
 ment for his chronic mental disability.” J.A. 70. Mr.
 Sellers’ brief to the Veterans Court cited numerous VA
 medical records which referred to medical treatment for
 mental disorders. Because his medical records revealed in-
 service treatment for mental disorders before his formal
 claim was filed, Mr. Sellers argued that his request in es-
 sence for “all possible benefits” in block 40 was sufficient to
 state a claim for psychiatric disability as of the date of his
 formal claim.
     The Secretary responded to Mr. Sellers’ brief to the
 Veterans Court, citing as the correct statement of the law
 the following language in Brokowski v. Shinseki, 23 Vet.
 App. 79, 84 (2009): “The essential requirements of any
 claim, whether formal or informal” are: “(1) an intent to ap-
 ply for benefits, (2) an indication of the benefits sought, and
 (3) a communication in writing.” 6 In particular, the



 The purpose of block 40 is to allow amplification of infor-
 mation contained in other numbered blocks in the Form,
 such as blocks 17-19, in which Mr. Sellers provided infor-
 mation about his specifically claimed bodily injuries.
     6   In Brokowski, the veteran’s 1994 claim for service-
 connected peripheral neuropathy was granted in 2002,
 with an effective date of February 15, 1994. The veteran
 had earlier filed a claim in January 1977 for anxiety and
 depression which made no reference to peripheral neurop-
 athy, but which stated “[t]his is also a claim for service[ ]
 connection for all disabilities of record.” Brokowski, 23 Vet.
Case: 19-1769      Document: 57     Page: 7    Filed: 07/15/2020




 SELLERS   v. WILKIE                                          7



 Secretary emphasized that in Brokowski, the Veterans
 Court held that a claim for anxiety and depression that also
 requested service connection for “all disabilities of record”
 was insufficient to support a claim for peripheral neuropa-
 thy. Because Mr. Sellers’ March 1996 filing made no refer-
 ence to a claim for benefits related to a psychiatric
 condition and only requested benefits for “disabilities oc-
 curring during active duty service,” the Secretary argued
 that this case is like Brokowski: Mr. Sellers’ formal claim
 failed to meet the required test for identifying the benefits
 sought for a psychiatric condition, and thus could not earn
 an earlier effective date for Mr. Sellers’ MDD.
     After oral argument, the Veterans Court issued its
 opinion. See Sellers v. Wilkie, 30 Vet. App. 157 (2018). The
 Veterans Court first stated the position of the parties. Mr.
 Sellers contended that his general statement seeking ser-
 vice connection for disabilities occurring during active duty
 service, combined with the VA’s possession of his service
 medical treatment records, sufficed to state a formal claim
 for MDD. In practical terms, his March 1996 formal claim
 purportedly entitled him to his requested earlier effective
 date for his MDD rated at 70%. The Secretary’s view was
 that Mr. Sellers failed to initiate a formal claim for MDD
 because the information in block 40 of the form provided no
 information from which an MDD claim could be deduced
 and the formal claim otherwise made no reference to MDD.
     The Veterans Court agreed with the Secretary that “a
 general statement of intent to seek benefits for unspecified
 disabilities standing alone is insufficient to constitute a


 App. at 82. Because the veteran’s medical records as of
 1978 contained evidence of vascular disorder, the veteran
 argued that his request for all disabilities of record sufficed
 to state a claim for peripheral neuropathy and thus entitled
 him to an effective date of January 1977 for his service-
 connected peripheral neuropathy disability.
Case: 19-1769     Document: 57     Page: 8    Filed: 07/15/2020




 8                                           SELLERS   v. WILKIE



 claim.” Sellers, 30 Vet. App. at 163. Nonetheless, the Vet-
 erans Court faulted the Secretary for missing “a crucial ad-
 ditional factor present here,” namely that at the time the
 RO rejected Mr. Sellers’ formal claim, his medical records
 in the RO’s possession revealed multiple occasions on
 which he had received treatment for psychiatric conditions,
 and an undisputed in-service diagnosis of a psychiatric con-
 dition. Id. In the face of Brokowski, and with no citation
 to other authority, the Veterans Court held that Mr.
 Sellers’ general statement in block 40, coupled with the
 VA’s possession of his medical records showing previous
 treatment for a psychiatric condition, may have sufficed to
 qualify the March 1996 writing as having initiated a formal
 claim for MDD, subject to one condition. The condition re-
 quiring satisfaction to validate the formal claim is that Mr.
 Sellers’ in-service psychiatric diagnosis be “reasonably
 identifiable” from the medical records before the RO at the
 time it considered his claim. In sum, the court stated: “We
 hold that a general statement of intent to seek benefits,
 coupled with reasonably identifiable in service medical di-
 agnosis reflected in service treatment records in VA’s pos-
 session prior to the RO making a decision on the claim may
 be sufficient to constitute a claim for benefits.” Id. at 161.
     The Veterans Court noted that the determination by
 the RO adjudicator of whether a compensable condition is
 “reasonably identifiable” from medical records, with only a
 completely unspecified general request for benefits to go
 on, may be difficult. Noting that medical records can be
 voluminous, and may perhaps relate to several conditions,
 the Veterans Court specified that the “fact finder must de-
 termine, based on the totality of the service medical record,
 both qualitatively and quantitatively, whether the condi-
 tion at issue would be sufficiently apparent to an adjudica-
 tor.” Id. at 163. Because the “reasonably identifiable”
 question in any case is one of fact, which if in dispute would
 be decided initially by the BVA, the Veterans Court offered
 extensive guidance to the BVA:
Case: 19-1769      Document: 57    Page: 9    Filed: 07/15/2020




 SELLERS   v. WILKIE                                          9



          To assist the Board in this endeavor, we pro-
     vide the following thoughts on the types of factors
     that may be relevant to the Board’s inquiry. These
     are not the only factors the Board may find helpful
     as it makes its assessment on this factual question.
     They are merely illustrations of factors that may be
     relevant to the Board’s assessment. Qualitatively,
     for example, service medical records might contain
     many notes of conditions ranging from descriptions
     of trivial conditions (a hangnail) to full-blown diag-
     noses of significant illnesses (PTSD). And the rec-
     ord might describe certain conditions in great
     detail or, in contrast, in only a passing manner. Or,
     for example, medical records could contain vague
     complaints of symptoms regarding a condition but
     no formal diagnosis.
         Quantitatively, the sheer volume of medical
     records may potentially be a factor in determining
     whether a condition would have been reasonably
     identifiable to a VA adjudicator. For example, the
     Board could decide that a single diagnosis reflected
     in a single page of a 2,000 page service record is not
     reasonably identifiable.
Id. at 163-64.
      As the “reasonably identifiable” issue had not been de-
 cided in this case, the Veterans Court remanded the case
 to the BVA for it to examine the relevant medical records
 and decide if Mr. Sellers’ MDD claim was reasonably iden-
 tifiable at the time he filed his formal claim. In Brokowski,
 the Veterans Court held that the veteran’s request for “all
 disabilities of record” could not be used as “a pleading de-
 vice to require the Secretary to conduct an unguided safari
 through the record to identify all conditions for which the
 veteran may possibly be able to assert entitlement to a
 claim for disability compensation.” 23 Vet. App. at 89. But
 in this case, the Veterans Court stated that:
Case: 19-1769    Document: 57         Page: 10     Filed: 07/15/2020




 10                                              SELLERS   v. WILKIE



      [O]ur holding here is a narrow one. Only records
      containing diagnoses that are reasonably identifia-
      ble from a review of the record may otherwise cure
      an insufficient general statement of intent to seek
      benefits. To continue Brokowski’s metaphor, we
      caution that VA at most must participate in a fully
      guided safari.
 Sellers, 30 Vet. App. at 164.
      To be clear, the Veterans Court did not decide that Mr.
 Sellers filed a sufficient formal claim for a psychiatric dis-
 ability in March 1996. Instead, the Veterans Court created
 a new legal test for determination of whether a general
 statement of intent to seek benefits for unspecified disabil-
 ities will suffice as a sufficient formal claim. The Secretary
 filed a motion for panel reconsideration or en banc review,
 arguing that the panel decision is barred by governing stat-
 utes and regulations. The panel denied reconsideration, en
 banc review was denied, and judgment was entered on Jan-
 uary 30, 2019. The Secretary timely appealed to this court.
                                 II
      We have jurisdiction over this appeal under 38 U.S.C.
 7292, which generally restricts our jurisdiction to final de-
 cisions of the Veterans Court. Because the Veterans
 Court’s decision is not final, we must determine whether
 this case satisfies the three-part test set forth in Williams
 v. Principi, 275 F.3d 1361 (Fed. Cir. 2002), which deter-
 mines whether a non-final Veterans Court decision is none-
 theless within our statutory jurisdiction. Jurisdiction will
 lie in such a case if all three parts of the test are met: (1)
 there is a clear and final decision of a legal issue, separate
 from the remand proceedings, that will directly govern the
 remand proceedings, or if reversed, would render the re-
 mand proceedings unnecessary; (2) the resolution of the le-
 gal issue adversely affects the party seeking judicial
 review; and (3) there is a substantial risk that the remand
 proceeding may moot the issue. Id. at 1364.
Case: 19-1769     Document: 57       Page: 11   Filed: 07/15/2020




 SELLERS   v. WILKIE                                         11



     This case satisfies the Williams test. The Veterans
 Court decision created a clear rule of law that will govern
 the remand proceeding, and remand proceedings would be
 unnecessary were we to reject that clear rule of law. The
 contested clear rule of law adversely affects the Secretary
 because it would change the law to require formal claims
 to proceed notwithstanding the absence of any identifiable
 sickness, disease, or injuries reasonably identified in the
 written claim. Finally, there is a substantial risk that the
 BVA may on remand find a reasonably identifiable timely
 diagnosis of a psychiatric condition in Mr. Sellers’ medical
 record. Such a finding would moot judicial review of the
 contested rule of law in this case, because the Secretary
 cannot appeal BVA decisions favorable to the veteran to
 the Veterans Court. Smith v. Nicholson, 451 F.3d 1344,
 1348 (Fed. Cir. 2006) (noting that 38 U.S.C. 7252(a) pre-
 cludes the Secretary from appealing a BVA decision).
                               III
     The Veterans Court held that a legally sufficient for-
 mal claim can be stated despite the absence of any state-
 ment in the claim that could be sympathetically
 understood to identify a sickness, disease, or injury for
 which benefits are sought. The parties address that hold-
 ing from opposite positions.
     The Secretary challenges the Veterans Court’s holding
 as legally incorrect. He argues that relevant statutes and
 regulations impose a duty on the veteran to identify the
 sickness, disease, or injury for which benefits are sought.
 Pointing to both its longstanding practice and the prece-
 dential holdings of this court deciding the sufficiency of in-
 formal claims, the Secretary states that the level of
 specificity required to identify a sickness, disease, or injury
 is minimal. A veteran need not refer explicitly to the name
 of an illness, injury, or condition. Identifying a condition
 even at a high level of generality will suffice. Identifying,
 for example, a leg injury, memory loss, or eye problems
Case: 19-1769    Document: 57      Page: 12     Filed: 07/15/2020




 12                                           SELLERS   v. WILKIE



 would satisfy the specificity test. And even if the words
 stated do not name a condition, facts stated in the claim
 can be sympathetically understood to support a claim. A
 leading example comes from Roberson v. Principi, 251 F.3d
1378 (Fed. Cir. 2001). In that case, the veteran’s claim in-
 cluded evidence of a medical disability, and of unemploya-
 bility, and asked for the highest possible rating. That
 evidence was held sufficient to support a rating for total
 disability based on individual unemployability. The Secre-
 tary also cites Shea v. Wilkie, 926 F.3d 1362 (Fed. Cir.
 2019) as another instance in which a claim lacking specific
 reference to PTSD was held sufficient. In that case, in con-
 trast to the situation here, the veteran’s claim pointed to
 specific medical records in which the veteran’s psychiatric
 condition was noted. The Secretary emphasizes that while
 the VA’s claim assessment process requires, consistent
 with our binding precedent, that veterans’ claims be read
 sympathetically, the condition on which the claim is based
 must be identifiable from within the claim.
      As legal support for necessary identification of the con-
 dition for which benefits are sought, the Secretary begins
 with 38 U.S.C. 501(a)(2), in which Congress granted the VA
 authority to prescribe all necessary or appropriate rules
 and regulations regarding “the forms of applications by
 claimants.” Mansfield v. Peake, 525 F.3d 1312, 1317 (Fed.
 Cir. 2008) (“Congress has provided the VA with authority
 to establish requirements for ‘claims’ for veterans bene-
 fits.”) In addition, Mansfield held that “[a] specific claim in
 the form prescribed by the Secretary . . . must be filed in
 order for benefits to be paid or furnished to any individual
 under the laws administered by the Secretary. 38 U.S.C.
 5101(a)(2000).” Id.; see also id. at 1317 n.9 (citing 38 U.S.C.
 3001(a) (1988)). The statutory command of section 5101(a)
 is repeated in the pertinent regulation, 38 C.F.R. 3.151(a).
 Further, the veteran is obligated to “present and support”
 his claim. 38 U.S. C. 5107(a).
Case: 19-1769     Document: 57     Page: 13     Filed: 07/15/2020




 SELLERS   v. WILKIE                                         13



      As required under the statutes and regulations, the
 veterans’ claim must be on the VA’s prescribed form, and
 the claim must “contain[] specified information . . . as called
 for by the blocks on the application form.” Fleshman v.
 West, 138 F.3d 1429, 1431-32 (Fed. Cir. 1988); see also Ro-
 driguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (a
 claimant must “file a form providing specified information
 that the Secretary has adopted.”) (emphasis added). Since
 at least 1944, the prescribed formal claim application form
 has been a variation of Form 526. In this case, the pre-
 scribed form was 21-526 (Apr. 1993), and that form re-
 quires claimants to identify in block 17 the “nature of
 sickness, disease or injuries for which this claim is made.” 7
      As noted at the start of this opinion, the VA in Septem-
 ber 2014, after notice and comment rulemaking, substan-
 tially revised the claim initiation process, through
 regulations effective March 24, 2015. The validity of those
 new regulations was sustained, over challenge, in Veterans
 Justice Group, LLC v. Sec’y of Veterans Affairs, 818 F.3d
1336 (Fed. Cir. 2016) (“VJG”). The Secretary argues that
 VJG is relevant to our decision in this case. 8 We agree.



     7    When Mr. Sellers filed his formal claim, 38 C.F.R.
 3.1(p) defined the term “claim” as “(p) “Claim” – “Applica-
 tion” means a formal or informal communication in writing
 requesting a determination of entitlement or evidencing a
 belief in entitlement, to a benefit.” 38 C.F.R. 3.1(p) (1996).
 Neither party argues that this definition answers the ques-
 tion of the degree of specificity required of a formal claim.
 The current regulation defines “initial claim” as a “any
 complete claim” and the “first initial claim” being further
 defined as an “original” claim. A “complete claim” now re-
 quires “a description of any symptom(s) or medical condi-
 tion(s) on which the benefit is based….”
     8    Mr. Sellers argues that VJG did not consider the
 Secretary’s position on claim identification, because the
Case: 19-1769    Document: 57     Page: 14     Filed: 07/15/2020




 14                                          SELLERS   v. WILKIE



      In VJG, the lawfulness of 38 C.F.R. 3.160 was chal-
 lenged as an unreasonable interpretation of 38 U.S.C.
 5107(a), which provides that “a claimant has the responsi-
 bility to present and support a claim for benefits.” The in-
 terpretation question arose from two subparts of section
 3.160, which were viewed by the challengers as relieving
 the Secretary from the duty to develop claims unrelated to
 the actual claims presented by the veteran. Those subparts
 provide that a complete claim “must identify the benefit
 sought,” 3.160(a)(3), and contain “a description of any
 symptom(s) or medical condition(s) on which the benefit is
 based. . .,” 3.160(a)(4). The challengers argued that under
 those terms, the VA would not be required to “adjudicate
 benefits for any medical condition that is not specifically
 identified and that [the] VA deems ‘unrelated to those par-
 ticular claims’ – no matter how apparent the condition is
 on the face of the record.” VJG, 818 F.3d at 1355. Thus
 understood, the challengers argued the regulations were
 unreasonable as in conflict with the Secretary’s duty to
 “consider all information and lay and medical evidence of
 record in a case.” Id. at 1356 (quoting 38 U.S.C. 5107(b)).
 This court responded that section 5107(b) ensures consid-
 eration of all “relevant” evidence but does not answer the
 question of whether the Secretary is obligated to develop
 evidence outside the scope of a pending claim. Id. Treating
 that question as one raised under the first step in the




 opinion does not use the words “claim” and “identification”
 together, and hence the case is not relevant to this case. As
 discussed below, Mr. Sellers is wrong. The VJG decision is
 highly relevant to this case. One of the challengers in VJG,
 National Organization of Veterans’ Advocates, Inc., filed
 an amici curiae brief in this case, advocating affirmance of
 the Veterans Court’s decision. Notably, its brief does not
 take issue with the Secretary’s interpretation of and reli-
 ance on our decision in VJG.
Case: 19-1769      Document: 57      Page: 15    Filed: 07/15/2020




 SELLERS   v. WILKIE                                            15



 Chevron analysis, the court sustained the validity of
 3.160(a)(3)-(4):
       We find the challenged portions of 38 C.F.R.
       3.160(a)(3)-(4) . . . reflect a reasonable interpreta-
       tion of the statute. In fact, the regulations do not
       substantially alter the VA’s general practice of
       identifying and adjudicating issues and claims that
       logically relate to the claim pending before the VA.
       See Final Rule, 79 Fed. Reg. at 57,672 (“Although
       the rule requires claimants to specify the symp-
       toms or conditions on which their claims are based
       and the benefits they seek, it generally would not
       preclude the VA from identifying, addressing, and
       adjudicating related matters that are reasonably
       raised by the evidence of record which the claimant
       may not have anticipated or claimed.”).
Id.
      The regulations sustained in VJG, effective in 2015, do
 not apply to this case, but those regulations do not substan-
 tially differ from the regulations that do apply to this case.
 The statute at question in VJG, 38 U.S.C. 5107(a), burdens
 the veteran with the obligation to “present and support a
 claim.” The version of the same statute in effect at the time
 Mr. Sellers submitted his formal claim imposed on the vet-
 eran the same duty to present and support his claim. 9 See
 Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997).




       9 The version of Section 5107(a) applicable in Epps
 and in 1996, specified that a claimant “shall have the bur-
 den of submitting evidence sufficient to justify a belief by a
 fair and impartial individual that the claim is well
 grounded.” 38 U.S.C. 5107(a) (1996). The requirement of
 a well-grounded claim has since been abolished, but to es-
 tablish a well-grounded claim at least required
Case: 19-1769    Document: 57      Page: 16     Filed: 07/15/2020




 16                                           SELLERS   v. WILKIE



     We agree with the Secretary that the relevant statutes,
 regulations, and judicial precedent require that a veteran’s
 legally sufficient claim provide information, even at “a high
 level of generality,” 818 F.3d at 1356, to identify the sick-
 ness, disease, or injury for which benefits are sought.
      Mr. Sellers’ argument, in support of the Veterans
 Court’s test, and in spite of the relevant statutes, regula-
 tions, and judicial precedent discussed above, that “[t]here
 is no claim identification requirement when a claimant has
 filed a complete claim on a prescribed VA form,” Appellee’s
 Br. at 13, is unconvincing. According to Mr. Sellers, a for-
 mal claim specifying at least one identified condition for
 which benefits are sought invokes the Secretary’s duty to
 assist, not only to fully develop the specified condition but
 also to search the veteran’s records to identify and fully de-
 velop any additional claim the record may support. 10 Thus,
 according to Mr. Sellers, the law requiring some degree of
 identification in a claim of the sickness, disease, or injury
 for which benefits is sought is “unavailing,” Appellee Br. at
 15, and “invalid,” Appellee Br. at 18, because it “is com-
 pletely at odds,” id., with the Secretary’s statutory duty to
 assist the veteran in developing all claims the record may
 support. 11



 identification of some condition on which the claim was
 based. Epps, 126 F.3d at 1468.
      10  Mr. Sellers does not argue that his 1996 form dis-
 closes his MDD.
      11  At the time Mr. Sellers filed his formal claim in
 1996, the Secretary’s duty to assist veterans was stated in
 two regulations, 38 C.F.R. 3.159(a) (1996), entitled Depart-
 ment of Veterans Affairs assistance in developing claims
 (“[The Secretary] shall assist a claimant in developing the
 facts pertinent to his or her claim”), and 38 C.F.R. 3.103(a)
 (1996), entitled Procedural due process and other rights
 (“[I]t is the obligation of VA to assist a claimant in
Case: 19-1769     Document: 57     Page: 17    Filed: 07/15/2020




 SELLERS   v. WILKIE                                        17



      The Secretary’s duty to assist is not untethered. At the
 time Mr. Sellers filed his formal claim, the Secretary’s duty
 to assist was triggered by receipt of a legally sufficient
 claim. Epps, 126 F.3d at 1469. The same is true today; the
 Secretary’s duty to assist begins upon receipt of a formal
 claim that identifies the medical condition for which bene-
 fits are sought. See 38 C.F.R 3.159(a)(3). This triggers the
 Secretary’s duty to obtain the veteran’s medical records, see
 38 C.F.R 3.159(c)(2)–(3), 38 U.S.C. 5103A(c)(1)(A), and
 then to develop fully the stated claim. Until the Secretary
 comprehends the current condition on which the claim is
 based, the Secretary does not know where to begin to de-
 velop the claim to its optimum. We reject Mr. Sellers’ view
 that the Secretary’s requirement that a formal claim must
 identify the condition for which benefits are sought is fa-
 tally inconsistent with the Secretary’s duty to assist the
 veteran. The former is necessary to initiate the latter.




 developing the facts pertinent to the claim”). In 1996, 38
 U.S.C. 5107(a) required the VA to assist a claimant “in de-
 veloping the facts pertinent to the claim.” See Epps v. Go-
 ber, 126 F.3d 1464, 1469 (Fed. Cir. 1997) (no duty to assist
 under section 5107 until claimant presents a proper claim).
 Mr. Sellers also cites the statutory duty to assist, 38 U.S.C.
 5103A, enacted in 2000. Subsection (a) of the statute states
 that “[t]he Secretary shall make reasonable efforts to assist
 a claimant in obtaining evidence necessary to substantiate
 the claimant’ claim for a benefit under a law administered
 by the Secretary.” Although the language of section 5103A
 states the Secretary’s duty to assist in different words than
 in previous regulations, the nature of the duty is the same:
 “to fully and sympathetically develop the veteran’s claim to
 its optimum before deciding it on its merits.” Hodge v.
 West, 155 F.3d 1356, 1362 (Fed. Cir. 1998); see also Rob-
 erson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (duty
 to develop the veteran’s claim, citing Hodge).
Case: 19-1769     Document: 57     Page: 18     Filed: 07/15/2020




 18                                           SELLERS   v. WILKIE



                              IV
      For the reasons set forth above, we hold that the Vet-
 erans Court formulated an incorrect legal test for deter-
 mining if Mr. Sellers is entitled to an earlier effective date
 for his MDD condition. Under the correct test, a veteran’s
 formal claim is required to identify the sickness, disease,
 or injuries for which compensation is sought, at least at a
 high level of generality. This is the same test as we have
 applied in evaluating the sufficiency of informal claims.
 See, e.g., Shea, 926 F.3d at 1362; Roberson, 251 F.3d at
 1384. It is undisputed as a matter of fact that Mr. Sellers
 fails this test. For that reason, it is appropriate for this
 court to hold that Mr. Sellers is not entitled to an earlier
 effective date based on his 1996 formal claim. See Robin-
 son v. O’Rourke, 891 F.3d 976, 979 (Fed. Cir. 2018)
 (“[W]here adoption of a particular legal standard dictates
 the outcome of a case based on undisputed facts, we may
 address that issue as a question of law.”) (quoting Kelly v.
 Nicholson, 463 F.3d 1349, 1352-53 (Fed. Cir. 2006)); Reeves
 v. Shinseki, 682 F.3d 988, 992 (Fed. Cir. 2012); Comer v.
 Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009); Groves v.
 Peake, 524 F.3d 1306, 1309-10 (Fed. Cir. 2008) (reversing
 the Veterans Court and remanding for entry of judgment
 where application of correct law dictates outcome of a vet-
 eran’s claim).
                         CONCLUSION
     Because Mr. Sellers cannot prevail in his request for an
 earlier effective date for his MDD condition based on his
 1996 formal application, we reverse the decision of the Vet-
 erans Court in this case, and remand to the Veterans Court
 for entry of judgment against Mr. Sellers.
                REVERSED AND REMANDED
                            COSTS
      The parties shall bear their own costs.